Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,035. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 21 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,202,035. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25, 28-29, 32, 35-36, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivov et al. (US PAT: 9,712,570, hereinafter Ivov).
Regarding claim 21, Ivov discloses: A method comprising: determining performance parameters associated with a participant device from among a plurality of participant devices (130/140/150, fig. 1, col. 5 lines 27-30) participating in a video room (reads on video conference system); providing, for display on the participant device, a video room stream comprising a number of live video streams from participant devices of the plurality of participant devices according to the performance parameters; detecting a change in the performance parameters associated with the participant device; and based on detecting the change in the performance parameters, modifying the video room stream for the participant device to include a different number of live video streams from participant devices of the plurality of participant devices participating in the video room (fig.1-4; col. 5, lines 26-56; col. 6, lines 28-47).
Regarding claim 28, Ivov discloses: A non-transitory computer readable medium (406, fig. 4) comprising instructions that, when executed by at least one processor (404, fig. 1), cause a computing device to: determine performance parameters associated with a participant device from among a plurality of participant devices (130/140/150, fig. 1, col. 5 lines 27-30) participating in a video room; provide, for display on the participant device, a video room stream (reads on video conference system) comprising a number of live video streams from participant devices of the plurality of participant devices according to the performance parameters; detect a change in the performance parameters associated with the participant device; and based on detecting the change in the performance parameters, modify the video room stream for the participant device to include a different number of live video streams from participant devices of the plurality of participant devices participating in the video room (fig.1-4; col. 5, lines 26-56; col. 6, lines 28-47).
Regarding claim 35, Ivov discloses: A system comprising: at least one processor; and a non-transitory computer readable medium (406, fig. 4) comprising instructions that, when executed by the at least one processor (404, fig. 1), cause the system to: determine performance parameters associated with a participant device from among a plurality of participant devices (130/140/150, fig. 1, col. 5 lines 27-30) participating in a video room; provide, for display on the participant device, a video room stream comprising a number of live video streams from participant devices of the plurality of participant devices according to the performance parameters; detect a change in the performance parameters associated with the participant device; and based on detecting the change in the performance parameters, modify the video room stream for the participant device to include a different number of live video streams from participant devices of the plurality of participant devices participating in the video room (fig.1-4; col. 5, lines 26-56; col. 6, lines 28-47).
Regarding claims 22, 29, 36, Ivov further discloses: further comprising: detecting additional changes in the performance parameters over time; and dynamically modifying the video room stream for the participant device according to the additional changes over time (col. 6, lines 36-42).
Regarding claims 25, 32, 39, Ivov further discloses:  detecting the change in the performance parameters associated with the participant device comprises detecting a reduction in processing capacity for the participant device; and modifying the video room stream comprises reducing the number of live video streams provided to the participant device based on the reduction in processing capacity (col. 6, lines 36-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivov in view of Karogauz et al. (US 2009/0249413A1, hereinafter Karogauz).
Ivov differs from claims 23, 30, 37 in that he does not specifically disclose: wherein: detecting the change in the performance parameters associated with the participant device comprises detecting a reduction in remaining battery life for the participant device; and modifying the video room stream comprises reducing the number of live video streams provided to the participant device based on the reduction in remaining battery life.
However, Karogauz discloses: detecting the change in the performance parameters associated with the participant device comprises detecting a reduction in remaining battery life for the participant device; and modifying the video room stream comprises reducing the number of live video streams (reads on modifying video parameters) provided to the participant device based on the reduction in remaining battery life (“ For example, if the mobile device feedback 112 indicates that the mobile device 110 has only 10 minutes of remaining battery life at present consumption and the video content 106 is a movie that has 12 minutes yet to run, the edge device 122 can adjust the video parameters of video signal 109 to conserve power in the mobile device--allowing the all 12 remaining minutes of the video content 106 to be viewed.”: paragraph: 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivov’s system to provide for the following: wherein: detecting the change in the performance parameters associated with the participant device comprises detecting a reduction in remaining battery life for the participant device; and modifying the video room stream comprises reducing the number of live video streams provided to the participant device based on the reduction in remaining battery life as this arrangement would facilitate to obtain video based on the remaining battery life of the device as taught by Karogauz.
Claim(s) 24, 31, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivov in view of Singh et al. (US PAT: 8,789,094 hereinafter Singh).
Ivov differs from claims 24, 31, 38 in that he does not specifically disclose: wherein: detecting the change in the performance parameters associated with the participant device comprises detecting a change in network bandwidth associated with the participant device; and modifying the video room stream comprises modifying the number of live video streams provided to the participant device based on the change in network bandwidth.
However, Sigh discloses: wherein: detecting the change in the performance parameters associated with the participant device comprises detecting a change in network bandwidth associated with the participant device; and modifying the video room stream comprises modifying the number of live video streams provided to the participant device based on the change in network bandwidth (col. 7 lines 9-32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivov’s system to provide for the following: wherein: detecting the change in the performance parameters associated with the participant device comprises detecting a change in network bandwidth associated with the participant device; and modifying the video room stream comprises modifying the number of live video streams provided to the participant device based on the change in network bandwidth as this arrangement would facilitate continue video communication during bandwidth variations as taught by Singh,
Claim(s) 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivov in view of Tobita (US 2017/0201715A1).
Ivov differs from claim 27,34 in that he does not specifically disclose: wherein detecting the reduction in processing capacity comprises determining that the participant device enters a power save mode. 
However, Tobita discloses: wherein detecting the reduction in processing capacity comprises determining that the participant device enters a power save mode (paragraph: 0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivov’s system to provide for the following: wherein detecting the reduction in processing capacity comprises determining that the participant device enters a power save mode as this arrangement would facilitate to provide conserve battery power when battery level is low as taught by Tobita. 
Claim 26, 33, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US PAT: 10,999,346) to Yang discloses dynamically changing characteristics simulcast video streams in selective forwarding units which teaches: Techniques for dynamically changing characteristics of simulcast video streams in real-time multi-party video conferences. Once a video conference has been established for a plurality of participant devices, each participant device can provide a notification of its supported video communications characteristic(s) for sending simulcast video streams and receiving video streams. Having been provided such notification, the media server can determine video communications setting(s) and/or parameter(s) to be used by each participant device while sending simulcast video streams or receiving video streams based on the supported video communications characteristic(s) of the respective participant devices. In response to changes in conference, system, or network factors, the media server can request one or more of the participant devices to dynamically change the video communications setting(s) and/or parameter(s) used to send simulcast video streams or receive video streams to maintain acceptable levels of QoE at the respective participant devices.
--(US 2012/0300015A1) to Chen discloses two-way audio and video communication utilizing segment-based adaptive streaming techniques which teaches: A participation device in a multiparty conference call may act as a server device and/or a client device for two-way audio and video (AV) streaming. A server device may encode a requested AV stream into a set of different encoding profiles that may be dynamically determined based on the varying channel conditions and device capacities of the client devices. At least a portion of differently encoded AV streams is selected and dynamically communicated to the client devices for display. Session parameters are determined according to the varying channel conditions and the device capacities of the client devices to create intended sessions. The selected encoded AV streams are communicated utilizing segment-based adaptive streaming techniques such as HTTP. A client device may access to a HTTP session to download an expected AV stream from the server device. The downloaded AV stream may be decoded into different decoding profiles for display as needed.
A participation device in a multiparty conference call may act as a server device and/or a client device for two-way audio and video (AV) streaming. A server device may encode a requested AV stream into a set of different encoding profiles that may be dynamically determined based on the varying channel conditions and device capacities of the client devices. At least a portion of differently encoded AV streams is selected and dynamically communicated to the client devices for display. Session parameters are determined according to the varying channel conditions and the device capacities of the client devices to create intended sessions. The selected encoded AV streams are communicated utilizing segment-based adaptive streaming techniques such as HTTP. A client device may access to a HTTP session to download an expected AV stream from the server device. The downloaded AV stream may be decoded into different decoding profiles for display as needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651